DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkes et al.(US Publication 20140088542) in view of Wada et al.(US Publication 2006/0254708) and Tamura et al.(WO 2014/097928).
Wilkes et al. discloses a method of making a diaper comprising providing a belt sandwich of an elastic belt member between two continuous webs, and sandwiching a leg elastic member between the belt sandwich and a third web.(Figures 1 and 1A)  The references does not disclose how the elastic belt member is formed or that the third web was slit from one of the one sandwiching the belt.  Wada et al. discloses making belt members for a diaper by applying elastic to a first continuous web and then applying a second smaller web to the top and welding them together.(Figure 21; [0045]-[0048])  Tamura et al. discloses it is known in the diaper arts to transport a wider web and cut it at the diaper forming location to reduce the amount and cost of machinery required for the process.(machine translation) It would have been obvious to one of ordinary skill in the art at the time of filing to make the elastic belt sandwiches of Wilkes et al. at the same location as the rest of the process by sandwiching the elastic between two continuous webs and welding them together since Wada et al. shows it is known to perform all these operations at the same location(Figure 21) and to have the third web of Wilkes et al. be slit from one of the first two continuous webs of since this would decrease the amount and cost of machinery to run the operation as taught by Tamura et al.(machine translation) 
Regarding claim 2, Wilkes et al. does not disclose one of the first two continuous webs being narrower than the other and the wider one being folded over the edge of the narrower one instead attaching another narrow web which is folded over.  Wada et al. discloses making one of the continuous webs narrower than the other and folding over the edges of the diaper to form a folded top.(Figure 21)  It would have been obvious to one of ordinary skill in the art at the time of filing to make one of the first two continuous webs narrower than then the other and fold over the top edge to form a folded edge since Wada et al .shows this is well-known and conventional in the diaper arts Figure 21) and would reduce the number of webs thus reducing the operating costs as taught by Tamura et al.(machine translation). One in the art would appreciate the cut web use as the third web could be from either the narrower or wider  of the first continuous webs and that they are obvious alternatives in the art.
Regarding claim 3, Wada et al. shows the folded edges overlap the narrower web.(Figure 22B)  While the reference does not state the folded edges are bonded, one in the art would appreciate that they were bonded as otherwise the fold would not remain.  
Claim(s) 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkes et al, Wada et al., and Tamura et al. as applied to claims 1-3 above, and further in view of Lakso et al.(US Patent 8,545,654).
The references cited above do not disclose what the diaper webs are made of or using welding to join them.  Lakso et al. discloses it is known in the diaper arts to make the webs of a thermoplastic and heat weld them together.(Col. 8, ll. 41-44) It would have been obvious to one of ordinary skill in the art at the time of filing to make the webs of Wilkes et al., Wada et al., and Tamura et al. of thermoplastic and heat weld them together since this is well known and conventional in the art as shown for example by Lakso et al. and since this would not require adhesive, reducing costs.

Allowable Subject Matter
Claims 4-7, 9-13, and 16-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 4-6, 11-13, 16-18, and 22-24, the prior art of record does not teach or clearly suggest placing the leg elastics between the side edges of the layered continuous web used to form the belt elastic members.  Regarding claims 7, 9, 10, and 19-21, the prior art of record does not teach or clearly suggest bonding another around torso elastic member between the layered sheet and the third web in addition to the leg elastics.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746